Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Responsive to the arguments and amendments, the examiner has further searched the amendments and an updated search has provided new art.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/25/2019 and 7/30/2020 have been considered by examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 15, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al (U.S. Patent No. 9,939,311 B2) hereinafter Stanley in view of Mintah et al. (U.S. Publication No. 2007/0260380 A1) hereinafter Mintah.

Regarding claim 1, Stanley discloses a method for providing automatic weight monitoring and control during the performance of a material moving operation by a work vehicle, the work vehicle including a loader arm and an implement coupled to the loader arm [see Figure 2 below – depicts a work vehicle 22 and loader arm 40 coupled to an implement 38]:

    PNG
    media_image1.png
    533
    829
    media_image1.png
    Greyscale

Figure 2 of Stanley

receiving, with a computing device, at least one input associated with a first target weight for a first material to be collected within the implement and a second target weight for a second material to be collected within the implement [see Column 5 lines 8-16 - discusses inputting data that can be material type and total target weight 84 of a first material, see Column 6 lines 26-34 - discusses inputting data that can be material type and total target weight 84 of a second material, and see Figure 4 below for first and second target weights (84) for two different materials];


    PNG
    media_image2.png
    237
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    204
    340
    media_image3.png
    Greyscale

Figure 4 of Stanley

upon receipt of an indication that the implement has been pushed into a source of the first material, monitoring, with the computing device, a weight of the first material collected within the implement as the implement is being raised relative to the source of the first material [see Column 5 lines 17-20 - discusses that when the bucket contains the first material, a controller 52 calculating the weight of the payload of the material using signals from the implement 38, and see Figure 4 below - depicts a display 64 notifying the driver of the bucket weight 86 for the first material (sand/gravel)];


    PNG
    media_image4.png
    236
    303
    media_image4.png
    Greyscale

Figure 4 of Stanley

notifying, with the computing device, an operator of the work vehicle when it is determined that the weight of the first material is equal to the first target weight or falls within a first tolerance range associated the first target weight [see Figure 4 below - depicts notifying the operator of whether the first material weight 86 is within the target weight 84 using the display 64];

    PNG
    media_image4.png
    236
    303
    media_image4.png
    Greyscale

Figure 4 of Stanley

see Column 6 lines 34-39 - discusses that the controller 52 can monitor the weights of both the first and second loads, see Column 5 lines 17-20 - discusses that when the bucket contains material, a controller 52 calculating the weight of the payload of the material, and see Figure 4 below - depicts the display notifying the driver of the bucket weight 86 for the second material (pea gravel)];


    PNG
    media_image3.png
    204
    340
    media_image3.png
    Greyscale

Figure 4 of Stanley

determining, with the computing device, a weight of the second material collected within the implement based at least in part on the collective weight of the first and second materials [see Column 6 lines 34-39 - discusses that the controller 52 can monitor the weights of both the first and second loads, and can determine the second material weight 86]; and
notifying, with the computing device, the operator of the work vehicle when it is determined that the weight of the second material is equal to the second target weight or falls within a second tolerance range associated with the second target weight [see Figure 4 below - depicts notifying the operator of the second material target weight 84 with display 64].

    PNG
    media_image3.png
    204
    340
    media_image3.png
    Greyscale

Figure 4 of Stanley

	However, Stanley fails to suggest that both the materials are contained within the implement.
Mintah suggests obtaining mixtures of more than one type of loose material as partial bucket loads [see Paragraph 0042].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the loader implement weighing and monitoring system as taught by Stanley to obtain mixtures of more than one type of material within the bucket as suggested Mintah [Mintah, see Paragraph 0042].

	Regarding claim 2, Stanley and Mintah disclose the invention with respect to claim 1. Stanley further discloses storing, within memory of the computing device, a final monitored weight of the first material within the implement [see Column 6 lines 3-9 - discusses storing the first load data in a memory 54].

	Regarding claim 3, Stanley discloses the invention with respect to claim 2 and claim 1. Stanley further discloses wherein determining the weight of the second material collected within the implement comprises determining a differential weight between the collective weight of the see Figure 4 – depicts a process of loading the first material, saving the data, and then loading the second material. The differential weight can be determined during the second load because the data from the first load can be stored when paused and the operator switches to a second load that is then displayed, essentially zeroing the weight of the first load and just adding a second load, the differential weight would be the second load weight], and the final monitored weight of the first material [see Column 6 lines 36-39 – discusses that the controller can monitor and display the first and second load information].
However, Stanley fails to suggest that both the materials are within the implement.
Mintah suggests obtaining mixtures of more than one type of loose material as partial bucket loads [see Paragraph 0042].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the loader implement weighing and monitoring system as taught by Stanley to obtain mixtures of more than one type of material within the bucket as suggested Mintah [Mintah, see Paragraph 0042].

	Regarding claim 15, Stanley discloses a system for automatic weight monitoring and control during the performance of a material moving operation by a work vehicle, the system comprising:
a loader arm [see Figure 2 below - depicts linkage arm 40];
an implement pivotably coupled to the loader arm [see Figure 2 below - depicts implement 38];

    PNG
    media_image1.png
    533
    829
    media_image1.png
    Greyscale

Figure 2 of Stanley

a load weight sensor configured to detect an operating parameter indicative of a weight of materials contained within the implement [see Column 4 lines 45-51 - discusses a pressure signal from the weight on the linkages that is used to calculate the weight in the bucket (operates the same as a sensor)]; and
a controller communicatively coupled to the load weight sensor [see Column 4 lines 51-56 - discusses that the signals are sent to a controller 52], the controller being configured to:
receive at least one input associated with a first target weight for a first material to be collected within the implement and a second target weight for a second material to be collected within the implement [see Column 5 lines 8-16 - discusses inputting data that can be material type and total target weight 84 of a first material, see Column 6 lines 26-34 - discusses inputting data that can be material type and total target weight 84 of a second material, and see Figure 4 below for first and second target weights (84) for two different materials];


    PNG
    media_image2.png
    237
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    204
    340
    media_image3.png
    Greyscale

Figure 4 of Stanley
 
upon receipt of an indication that the implement has been pushed into a source of the first material, monitor a weight of the first material collected within the implement as the implement is being raised relative to the source of the first material [see Column 5 lines 17-20 - discusses that when the bucket contains the first material, a controller 52 calculating the weight of the payload of the material using signals from the implement 38, and see Figure 4 below - depicts a display 64 notifying the driver of the bucket weight 86 for the first material (sand/gravel)];


    PNG
    media_image4.png
    236
    303
    media_image4.png
    Greyscale

Figure 4 of Stanley

notify an operator of the work vehicle when it is determined that the monitored weight of the first material is equal to the first target weight or falls within a tolerance range associated with the first target weight [see Figure 4 below - depicts notifying the operator of whether the first material weight 86 is within the target weight 84 using the display 64];

    PNG
    media_image4.png
    236
    303
    media_image4.png
    Greyscale

Figure 4 of Stanley
 
upon receipt of an indication that the implement has been pushed into a source of the second material, monitor a collective weight of the first and second materials as the implement is being raised relative to the source of the second material [see Column 6 lines 34-39 - discusses that the controller 52 can monitor the weights of both the first and second loads, see Column 5 lines 17-20 - discusses that when the bucket contains material, a controller 52 calculating the weight of the payload of the material, and see Figure 4 below - depicts the display notifying the driver of the bucket weight 86 for the second material (pea gravel)];


    PNG
    media_image3.png
    204
    340
    media_image3.png
    Greyscale

Figure 4 of Stanley

determine a weight of the second material collected within the implement based at least in part on the collective weight of the first and second materials [see Column 6 lines 34-39 - discusses that the controller 52 can monitor the weights of both the first and second loads, and can determine the second material weight 86]; and 
notify the operator of the work vehicle when it is determined that the weight of the second material is equal to the second target weight or falls within a second tolerance range associated with the second target weight [see Figure 4 below - depicts notifying the operator of the second material target weight 84 with display 64].

    PNG
    media_image3.png
    204
    340
    media_image3.png
    Greyscale

Figure 4 of Stanley

However, Stanley fails to suggest that both the materials are contained within the implement.
Mintah suggests obtaining mixtures of more than one type of loose material as partial bucket loads [see Paragraph 0042].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the loader implement weighing and monitoring system as taught by Stanley to obtain mixtures of more than one type of material within the bucket as suggested Mintah [Mintah, see Paragraph 0042].

Regarding claim 18, Stanley and Minatah disclose the invention with respect to claim 15. Stanley further discloses determining that the weight of the first material is insufficient as compared to the first target weight or the tolerance range associated with the first target weight [see Figure 4 below – depicts first target weight 84 and current bucket weight 86, operator can see if the target weight is insufficient through display 64 by comparing the two weights]; and notifying the operator that an additional amount of the first material still needs to be collected within the implement [see Figure 4 below – depicts first target weight 84 and current bucket weight 86, operator can see if the target weight is insufficient through display 64].

    PNG
    media_image5.png
    221
    291
    media_image5.png
    Greyscale

Figure 4 of Stanley

Stanley further discloses determining that the weight of the second material is insufficient as compared to the second target weight or the tolerance range associated with the second target weight [see Figure 4 below – depicts second target weight 84 and current bucket weight 86, operator can see if the target weight is insufficient through display 64 by comparing the two weights].; and notifying the operator that an additional amount of the second material still needs to be collected within the implement [see Figure 4 below – depicts second target weight 84 lines and current bucket weight 86, operator can see if the target weight is insufficient through display 64].


    PNG
    media_image3.png
    204
    340
    media_image3.png
    Greyscale

Figure 4 of Stanley


Regarding claim 20, Stanley and Minatah disclose the invention with respect to claim 15. Stanley further discloses wherein the work vehicle comprises a front loader and the implement comprises the bucket [see Figure 2 below – depicts front loader 22 and bucket 38].

    PNG
    media_image1.png
    533
    829
    media_image1.png
    Greyscale

Figure 2 of Stanley

Regarding claim 21, Stanley and Minatah disclose the invention with respect to claim 15. Stanley further discloses the controller is configured to store a final monitored weight of the first see Column 6 lines 3-9 - discusses storing the first load data in a memory 54].

Regarding claim 22, Stanley and Minatah disclose the invention with respect to claim 21 and claim 15. Stanley further discloses wherein the controller is further configured to determine the weight of the second material collected by determining a differential weight between the collective weight of the first and second materials within the implement [see Figure 4 – depicts a process of loading the first material, saving the data, and then loading the second material. The differential weight can be determined during the second load because the data from the first load can be stored when paused and the operator switches to a second load that is then displayed, essentially zeroing the weight of the first load and just adding a second load, the differential weight would be the second load weight], and the final monitored weight of the first material [see Column 6 lines 36-39 – discusses that the controller can monitor and display the first and second load information].
However, Stanley fails to suggest that both the materials are contained within the implement.
Mintah suggests obtaining mixtures of more than one type of loose material as partial bucket loads [see Paragraph 0042].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the loader implement weighing and monitoring system as taught by Stanley to obtain mixtures of more than one type of material within the bucket as suggested Mintah [Mintah, see Paragraph 0042].


Claims 4, 7-8, 10, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of Mintah further in view of Fletcher et al. (U.S. Patent No. 9,850,639) hereinafter Fletcher.

Regarding claim 4, Stanley and Mintah disclose the invention with respect to claim 1. 
However, the combination of Stanley and Mintah fails to disclose automatically controlling an operation of the loader arms to raise the implement relative to the source of the first material as the weight of the first material is being monitored.
Fletcher discloses automatically controlling an operation of the loader arms to raise the implement relative to the source of the first material as the weight of the first material is being monitored [see Column 8 lines 23-41 and 47-50 –discusses a controller that issues commands to the lift actuators to lift material from a pile].
Fletcher suggests that the auto-load digging functionality may help ensure that a sufficient amount of material is loaded in the work tool [see Column 7, lines 58-60].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the work vehicle as taught by Stanley and Mintah with the auto-load digging functionality as taught by Fletcher in order to ensure sufficient material is loaded in the work tool [Fletcher, see Column 7, lines 58-60].

Regarding claim 7, Stanley, Mintah, and Fletcher disclose the invention with respect to claim 4 and claim 1. Stanley further discloses determining that the weight of the first material is insufficient as compared to the first target weight or the tolerance range associated with the first target weight [see Figure 4 below – depicts first target weight 84 and current bucket weight 86, operator can see if the target weight is insufficient through display 64 by comparing the two weights]; and notifying the operator that an additional amount of the first material still needs to be collected within the implement [see Figure 4 below – depicts first target weight 84 and current bucket weight 86, operator can see if the target weight is insufficient through display 64].

    PNG
    media_image5.png
    221
    291
    media_image5.png
    Greyscale

Figure 4 of Stanley

Regarding claim 8, Stanley and Mintah disclose the invention with respect to claim 1. Stanley further discloses obtaining a second type of material [see Figure 4 below – depicts a first material as sand/gravel and a second material as pea gravel] and monitoring the collective weight of the first and second materials [see Column 6 lines 34-39 - discusses that the controller 52 can monitor the weights of both the first and second loads]. Mintah further suggests mixing two materials within an implement [see Paragraph 0042]. 

    PNG
    media_image2.png
    237
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    204
    340
    media_image3.png
    Greyscale

Figure 4 of Stanley

However, the combination of Stanley and Mintah fails to disclose automatically controlling an operation of the loader arms to raise the implement relative to the source of the second material.
Fletcher discloses automatically controlling an operation of the loader arms to raise the implement relative to a source of a material [see Column 8 lines 23-41 and 47-50 –discusses a controller that issues commands to the lift actuators to lift material from a pile].
Fletcher suggests that the auto-load digging functionality may help ensure that the sufficient amount of material is loaded in the work tool [see Column 7 lines 58-60].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle digging from a second Stanley and Mintah with the auto-load digging functionality as taught by Fletcher in order to ensure sufficient material is loaded in the work tool [Fletcher, see Column 7 lines 58-60].

Regarding claim 10, Stanley, Mintah, and Fletcher disclose the invention with respect to claim 8 and claim 1. Stanley further discloses determining that the weight of the second material is insufficient as compared to the second target weight or the tolerance range associated with the second target weight [see Figure 4 below – depicts second target weight 84 and current bucket weight 86, operator can see if the target weight is insufficient through display 64 by comparing the two weights].; and notifying the operator that an additional amount of the second material still needs to be collected within the implement [see Figure 4 below – depicts second target weight 84 lines and current bucket weight 86, operator can see if the target weight is insufficient through display 64].


    PNG
    media_image3.png
    204
    340
    media_image3.png
    Greyscale

Figure 4 of Stanley

	Regarding claim 23, Stanley and Mintah disclose the invention with respect to claim 15.
However, the combination of Stanley and Mintah fails to disclose wherein the controller is configured to automatically control an operation of the loader arm to raise the implement and 
Fletcher discloses wherein the controller is configured to automatically control an operation of the loader arm to raise the implement and the first material collected therein relative to the source of the first material upon receipt of an indication that the implement has been pushed into the source of the first material [see Column 8 lines 23-41 and 47-50 –discusses a controller that issues commands to the lift actuators to lift material from a pile].
Fletcher suggests that the auto-load digging functionality may help ensure that a sufficient amount of material is loaded in the work tool [see Column 7 lines 58-60].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the work vehicle as taught by Stanley and Mintah with the auto-load digging functionality as taught by Fletcher in order to ensure sufficient material is loaded in the work tool [Fletcher, see Column 7 lines 58-60].

Regarding claim 24, Stanley, Mintah, and Fletcher disclose the invention with respect to claim 23 and claim 15. Stanley further discloses obtaining a second type of material [see Figure 4 below – depicts a first material as sand/gravel and a second material as pea gravel] and monitoring the collective weight of the first and second materials [see Column 6 lines 34-39 - discusses that the controller 52 can monitor the weights of both the first and second loads]. Mintah further suggests mixing two materials within an implement [see Paragraph 0042].
However, the combination of Stanley and Mintah fails to disclose wherein the controller is further configured to automatically control an operation of the loader arm to raise the implement and the second material collected therein relative to the source of the second material upon receipt of an indication that the implement has been pushed into the source of the second material.
Fletcher discloses a controller is further configured to automatically control an operation of the loader arm to raise the implement and the material collected therein relative to the source of the material upon receipt of an indication that the implement has been pushed into the source of the material [see Column 8 lines 23-41 and 47-50 –discusses a controller that issues commands to the lift actuators to lift material from a pile].
Fletcher suggests that the auto-load digging functionality may help ensure that the sufficient amount of material is loaded in the work tool [see Column 7 lines 58-60].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle digging from a second material pile as taught by Stanley and Mintah with the auto-load digging functionality as taught by Fletcher in order to ensure sufficient material is loaded in the work tool [Fletcher, see Column 7 lines 58-60].

Claims 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of Mintah further in view of Currier et al. (U.S. Publication No. 2020/0263384) hereinafter Currier.

Regarding claim 16, Stanley and Mintah disclose the invention with respect to claim 15.
However, Stanley and Mintah fails to disclose wherein the controller is further configured to: determine that the weight of one of the first material or the second material is excessive as compared to the respective first target weight or the second target weight or the tolerance range associated with the respective first target weight or the second target weight; and automatically control an operation of the implement to remove an amount of the one of the first material or the second material from the implement.
Currier discloses wherein the controller is further configured to: determine that the weight of one of the first material or the second material is excessive as compared to the see Paragraph 0034 - discusses a controller determining the weight of the material and the remaining target for the material]; and automatically control an operation of the implement to remove an amount of the one of the first material or the second material from the implement [see Paragraph 0033 -discusses removing material (using an automated tip off sequence) in the implement to achieve the target weight].

Regarding claim 17, Stanley and Mintah disclose the invention with respect to claim 16 and claim 15. Currier further discloses wherein the controller is configured to automatically control the operation of the implement comprises by automatically shaking the implement [see Paragraph 0033 - discusses removing material (using an automated tip off sequence) in the implement to achieve the target weight].

Currier suggests that the operator skill of determining payloads can be reduced by introducing the payload detection system [see Paragraph 0021] with the automated tip-off operation and the time to achieve the payload can be reduced [see Paragraph 0022] and in return there is a more efficient tip off and reduced cost of operations [see Paragraph 0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the work vehicle as taught by Stanley, Mintah, and Fletcher with the automatic controlling operation as taught by Currier in order to: achieve a more efficient operation, achieve a reduced cost operation, reduce the skill for the operator, and reduce the time to achieve a payload [Currier, see Paragraph 0021 and Paragraph 0022].

	Regarding claim 19, Stanley and Mintah disclose the invention with respect to claim 15. 
Stanley and Mintah fails to disclose wherein the load weight sensor is configured to detect a load applied on a lift cylinder of the work vehicle, the lift cylinder configured to control the movement of the loader arm.
	Currier discloses wherein the load weight sensor is configured to detect a load applied on a lift cylinder [see Paragraph 0022 - discusses using the pressure in the cylinders to detect a weight in the implement that are a component of the payload detection system and see Figure 1 below - depicts lift cylinder 124] of the work vehicle, the lift cylinder configured to control the movement of the loader arm [see Paragraph 0020 - discusses an arm 116 being moved by a cylinder 124].

    PNG
    media_image6.png
    325
    418
    media_image6.png
    Greyscale

Figure 1 of Currier 

Currier suggests that the operator skill of determining payloads can be reduced by introducing the payload detection system [see Paragraph 0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the work vehicle as taught by Stanley and Mintah with the payload detection as taught by Currier in order to: reduce the skill for the operator [Currier, see Paragraph 0021].




Claims 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of Mintah in view of Fletcher further in view of Currier. 

Regarding claim 5, Stanley, Mintah, and Fletcher disclose the invention with respect to claim 4 and claim 1.
However, the combination of Stanley, Mintah, and Fletcher fails to disclose determining that the weight of the first material is excessive as compared to the first target weight or the tolerance range associated with the first target weight; and automatically controlling an operation of the implement to remove an amount of the first material from the implement.
Currier discloses determining that the weight of the first material is excessive as compared to the first target weight or the tolerance range associated with the first target weight [see Paragraph 0034 - discusses a controller determining the weight of the material and the remaining target for the material]; and automatically controlling an operation of the implement to remove an amount of the first material from the implement [see Paragraph 0033 -discusses removing material (using an automated tip off sequence) in the implement to achieve the target weight]. 

Regarding claim 6, Stanley, Mintah, Fletcher, and Currier disclose the invention with respect to claim 5, claim 4, and claim 1.
Currier further discloses wherein automatically controlling the operation of the implement comprises automatically shaking the implement to remove the amount of the first material from the implement [see Paragraph 0032 – discusses shaking of the implement by dumping and racking material, the dumping and racking of the material is automated to meet the payload target].
Currier suggests that the operator skill of determining payloads can be reduced by introducing the payload detection system [see Paragraph 0021] with the automated tip-off operation and the time to achieve the payload can be reduced [see Paragraph 0022] and in return there is a more efficient tip off and reduced cost of operations [see Paragraph 0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the work vehicle as taught by Stanley, Mintah, and Fletcher with the automatic controlling operation as taught by Currier in order to: achieve a more efficient operation, achieve a reduced cost operation, reduce the skill for the operator, and reduce the time to achieve a payload [Currier, see Paragraph 0021 and Paragraph 0022].

Regarding claim 9, Stanley, Mintah, and Fletcher disclose the invention with respect to claim 8 and claim 1.  Stanley further discloses determining the second weight of material in the bucket and comparing it with the target weight set for the second weight [see Figure 4 below], and Mintah further suggests mixing two materials within an implement [see Paragraph 0042].


    PNG
    media_image3.png
    204
    340
    media_image3.png
    Greyscale

Figure 4 of Stanley
Stanley, Mintah, and Fletcher fails to disclose determining that the weight of the second material is excessive as compared to the second target weight or the tolerance range associated with the second target weight; and automatically controlling an operation of the implement to remove an amount of the second material from the implement.
Currier discloses determining that the weight of material is excessive as compared to the target weight or the tolerance range associated with the target weight [see Paragraph 0034 - discusses a controller determining the weight of the material and the remaining target weight for the material]; and automatically controlling an operation of the implement to remove an amount of the second material from the implement [see Paragraph 0033 - discusses removing material (using an automated tip off sequence) in the implement to achieve the target weight].
Currier suggests that the operator skill of determining payloads can be reduced by introducing the payload detection system [see Paragraph 0021] with the automated tip-off operation and the time to achieve the payload can be reduced [see Paragraph 0022] and in return there is a more efficient tip off and reduced cost of operations [see Paragraph 0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle digging for a second material as taught by Stanley, Mintah, and Fletcher with the automatic controlling operation as taught by Currier in order to: achieve a more efficient operation, achieve a reduced cost operation, reduce the skill for the operator, and reduce the time to achieve a payload [Currier, see Paragraph 0021 and Paragraph 0022].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2007/0135985 A1 - discusses loading material in a bucket and when the material is in excess, automatically dumping the bucket to achieve the desired load weight.
U.S. Publication No. 2020/0300691 A1 - discusses weighing material from a first load, if the material weight is insufficient then taking a second load of material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/S.M.G./            Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665